Mr. Justice Harris delivered the opinion of the court. 3. Gifts, § 29*—when evidence sufficient to show gift. Where a son of an aged parent solicited and obtained a portion of the money received by the parent from the sale of a home, held that the evidence did not show that it was a gift. 4. Executors and administrators, § 355*—when receipt from heir not fraudulently obtained. A receipt obtained by an administrator from an heir for money received by the latter from Ms father shortly before his death, held not obtained by fraud, and to be based on a sufficient consideration.